RALPH B. GUY, Jr., Circuit Judge,
dissenting.
Even under the de novo standard of review, I cannot agree that the amended complaints at issue in this case relate back to the date of the original pleadings under Rule 15(c)(2). The rationale behind this rule is to allow relation back when the defendant has been put on notice, through the pleadings or other sources, of the entire scope of the transaction or occurrence. See Barcume v. City of Flint, 819 F.Supp. 631, 636 (E.D.Mich.1993) (citing Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, FEDERAL Practice And Procedure Civil 2d §§ 1496-97). The focus of the inquiry is not whether the claim or theory in the amended complaint is new, but rather whether it arose out of the same conduct, transaction, or occurrence. See Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479, 484 (6th Cir.1973) (added theory for same occurrence may relate back).1 An amendment that states a claim based *253upon different facts will not relate back to the date of the original complaint. See Koon v. Lakeshore Contractors, 128 F.R.D. 650, 653 (W.D.Mich.1988), aff'd without opinion, 889 F.2d 1087 (6th Cir.1989) (amendment alleging negligence and unsafe working conditions under Jones Act did not relate back because it involved different injuries that occurred in different ways).
In this case, the original complaints alleged injuries from exposure to “asbestos” and “hazardous substances other than asbestos.” The complaints did not mention leukemia, benzene, or any toxin other than asbestos. Each of the IDF’s provided to the defendants shortly after the cases were filed identified the toxin either as “asbestos and tobacco smoke” or “asbestos,” but did not mention benzene. The majority’s conclusion that the amended complaints merely pled with more specificity the same claims, ignores the district court’s finding that the original complaints did not give adequate notice of the benzene claims. I agree with the district court that the amended complaints substantially altered the factual basis for the toxic tort claims by alleging that the decedents suffered from leukemia caused by exposure to dangerous concentrations of benzene in the air, potable water, and on exposed skin from working with or in close proximity to products containing benzene. There is no dispute that the mechanisms, times, circumstances of, and diseases caused by shipboard exposure to benzene differed significantly from those of shipboard exposure to asbestos. These are the operative facts that determine whether the amendments arose from the same conduct, transaction, or occurrence as the original complaints. For these reasons, I respectfully dissent.

. For example, in Tiller v. Atlantic Coast Line R. Co., 323 U.S. 574, 65 S.Ct. 421, 89 L.Ed. 465 (1945), the amendment added a new claim arising out of a single accident that led to the death of a railroad employee. In Brown v. Shaner, 172 F.3d 927, 932-33 (6th *253Cir.), cert. denied, 528 U.S. 966, 120 S.Ct. 403, 145 L.Ed.2d 315 (1999), the amended complaint alleged the same claims under 42 U.S.C. § 1983, but added the allegations that the defendants were being sued in their individual capacities. Not surprisingly, the court in Brown found that the amendment related back to the filing of the original complaint.